

117 HRES 151 IH: Condemning all forms of anti-Asian sentiment as related to COVID–19.
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 151IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Ms. Meng (for herself, Ms. Chu, Mr. Torres of New York, Ms. Titus, Mr. Hastings, Mrs. Bustos, Mrs. Trahan, Mr. Moulton, Mr. Suozzi, Mr. Cooper, Mr. Jeffries, Ms. Tlaib, Ms. Stevens, Mr. Pascrell, Mr. Welch, Mr. Khanna, Mr. Peters, Ms. McCollum, Ms. Schakowsky, Ms. Brownley, Mrs. Carolyn B. Maloney of New York, Mr. Evans, Mrs. Napolitano, Miss Rice of New York, Mr. Bera, Ms. Norton, Ms. Waters, Ms. Williams of Georgia, Ms. Jayapal, Mr. Lynch, Mr. Pocan, Ms. Bourdeaux, Ms. Adams, Mr. Larsen of Washington, Mr. Schneider, Mrs. Watson Coleman, Mr. Gallego, Mr. Krishnamoorthi, Mr. McNerney, Ms. Jacobs of California, Ms. Ross, Mr. Raskin, Mr. Cicilline, Ms. Bush, Mr. Carbajal, Mr. Blumenauer, Mr. Gomez, Mr. Case, Mr. Sean Patrick Maloney of New York, Mr. Pallone, Mr. Meeks, Ms. DelBene, Mr. Green of Texas, Ms. Lois Frankel of Florida, Mrs. Demings, Mr. Morelle, Mr. Crow, Mr. Neguse, Mr. Thompson of California, Mr. Garamendi, Ms. Bonamici, Mr. DeSaulnier, Mr. Johnson of Georgia, Mr. Jones, Mr. Espaillat, Mr. Lowenthal, Mr. Smith of Washington, Ms. Lee of California, Ms. Eshoo, Mr. Kilmer, Mrs. Dingell, Ms. Ocasio-Cortez, Mr. Beyer, Mr. Takano, Mr. Lieu, Mr. Kildee, Ms. Dean, Ms. Newman, Mr. DeFazio, Mr. Brendan F. Boyle of Pennsylvania, Mr. Foster, Ms. Castor of Florida, Mr. Tonko, Ms. Velázquez, Ms. DeGette, Mr. Sarbanes, Mr. Schiff, Mr. Carson, Ms. Strickland, Mr. Kahele, Mr. Connolly, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Price of North Carolina, Mr. Trone, Mr. Danny K. Davis of Illinois, Mr. Kim of New Jersey, Mr. Cohen, Mr. Nadler, Mr. Grijalva, Ms. Underwood, Mr. García of Illinois, Ms. Wilson of Florida, Ms. Pingree, and Mrs. Beatty) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning all forms of anti-Asian sentiment as related to COVID–19.Whereas 23 million Asian Americans and Pacific Islanders account for 7 percent of the population in the United States;Whereas over 2 million Asian Americans and Pacific Islanders are working on the front lines of the COVID–19 pandemic in health care, law enforcement, first responders, transportation, supermarkets, and other service industries;Whereas the use of anti-Asian terminology and rhetoric related to COVID–19, such as the Chinese Virus, Wuhan Virus, and Kung-flu have perpetuated anti-Asian stigma;Whereas the use of anti-Asian rhetoric has resulted in Asian Americans being harassed, assaulted, and scapegoated for the COVID–19 pandemic;Whereas, since January 2020, there has been a dramatic increase in reports of hate crimes and incidents against those of Asian descent;Whereas according to a recent report, there are nearly 3,000 reported cases of anti-Asian discrimination related to COVID–19 between March 19, 2020, and December 31, 2020;Whereas in incidents of anti-Asian violence occurring in March 2020, a woman wearing a mask was kicked and punched at a New York City subway station, two children and two adults were stabbed at a wholesale grocery in Midland, Texas, a couple was assaulted and robbed by a group of attackers in Philadelphia, and a 16-year-old boy was sent to the hospital after being attacked by bullies in Los Angeles, California;Whereas anti-Asian discrimination and hate since the start of the COVID–19 outbreak has continued throughout the pandemic;Whereas since the start of year 2021, there has been a surge in anti-Asian attacks targeting predominately elderly Asian Americans;Whereas, on January 30, 2021, an 84-year-old Thai man, Vicha Ratanapakdee, died from injuries sustained from an unprovoked assault while on his routine morning walk in San Francisco, California;Whereas in January 2021, a series of attacks occurred in Oakland’s Chinatown targeting Asian American seniors, and victims included a 91-year-old man, a 60-year-old man, and a 55-year-old woman, who were all violently shoved to the ground in three separate incidents;Whereas in February 2021, victims of anti-Asian violence have included a 61-year-old Filipino man who was attacked and slashed across his face on a New York City subway, a Filipino woman in her 80s who was punched in an unprovoked attack while riding a trolley in San Diego, and a 52-year-old Asian woman who was attacked and forcefully shoved while waiting in line outside of a bakery in Flushing, New York;Whereas anti-Asian racism has also resulted in Asian American businesses being targeted for vandalism;Whereas there are approximately 2 million Asian American-owned businesses that generate over $700 billion in annual revenue and employ millions of workers;Whereas more than 1,900,000 Asian American and Pacific Islander older adults, particularly those older adults who are recent immigrants or have limited English proficiency, may face even greater challenges in dealing with the COVID–19 pandemic, including discrimination, economic insecurity, and language isolation;Whereas the World Health Organization (WHO) and the Centers for Disease Control and Prevention (CDC) recognize that naming COVID–19 by its geographic location or linking it to a specific ethnicity perpetuates stigma;Whereas in 2015, the WHO issued guidance calling on media outlets, scientists, and national authorities to avoid naming infectious diseases for locations to avoid stigmatizing groups of people;Whereas, on February 27, 2020, the Secretary of Health and Human Services stated, ethnicity is not what causes the novel coronavirus and that it is inappropriate and inaccurate to call COVID–19 the Chinese virus;Whereas, on February 28, 2020, Dr. Mitch Wolfe, the Chief Medical Officer of the CDC, said, Stigma is the enemy of public health;Whereas, on March 10, 2020, Dr. Robert Redfield, the Director of the CDC, testified that use of the term Chinese coronavirus is wrong and inappropriate; Whereas the Secretary General of the United Nations called for international solidarity and an end to any ill-founded discrimination of the outbreak’s victims; andWhereas, on January 26, 2021, President Biden issued a Presidential Memorandum Condemning and Combating Racism, Xenophobia, and Intolerance Against Asian Americans and Pacific Islanders in the United States: Now, therefore, be itThat the House of Representatives—(1)condemns and denounces all forms of anti-Asian sentiment, including those relating to COVID–19;(2)recognizes that the health and safety of all Americans, no matter their background, must be the utmost priority;(3)condemns all manifestations and expressions of racism, xenophobia, discrimination, anti-Asian sentiment, scapegoating, and ethnic or religious intolerance;(4)calls on Federal law enforcement officials, working with State and local agencies—(A)to expeditiously investigate and document all credible reports of hate crimes, harassment, bullying, and threats against the Asian American and Pacific Islander communities in the United States;(B)to expand collection of data and public reporting to document the rise of incidents of hate crimes relating to COVID–19; and(C)to hold the perpetrators of those crimes, incidents, or threats accountable and bring such perpetrators to justice, including through investigation and prosecution;(5)calls on the Attorney General to work with State and local agencies and Asian American and Pacific Islander community-based organizations to prevent discrimination, and expand culturally competent and linguistically appropriate education campaigns on public reporting of hate crimes;(6)calls on the Secretary of Health and Human Services, in coordination with the COVID–19 Health Equity Task Force and Asian American and Pacific Islander community-based organizations, to issue guidance describing best practices to mitigate racially discriminatory language in describing the COVID–19 pandemic; and(7)recommits the United States to serving as a world leader in building more inclusive, diverse, and tolerant societies—(A)by prioritizing language access and inclusivity in communication practices; and(B)by combating misinformation and discrimination that put Asian Americans and Pacific Islanders at risk.